Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-32633 Belmar Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3508106 (State of Organization) (I.R.S. Employer Identification No.) The Eaton Vance Building 255 State Street Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Explanatory Note The Quarterly Report on Form 10-Q of Belmar Capital Fund LLC (the Fund) for the three months ended March 31, 2007 contains unaudited condensed restated consolidated financial statements for the three months ended March 31, 2006. The consolidated financial statements have been restated to present the Funds investment in real estate joint ventures (as described herein) using the equity method and to correct the allocation between realized gain (loss) and unrealized appreciation (depreciation) for certain investments. The restatement of this financial information, and reviews and discussions related thereto, delayed the filing of the Funds Quarterly Report on Form 10-Q for the three months ended March 31, 2007. The restatement did not affect the Funds net asset value per share, net assets, net investment income, net increase in net assets from operations or total return. Belmar Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 4 Condensed Consolidated Statements of Assets and Liabilities as of March 31, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and 2006 (Restated) 5 Condensed Consolidated Statements of Changes in Net Assets for the Three Months Ended March 31, 2007 and the Year Ended December 31, 2006 7 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 (Restated) 8 Financial Highlights for the Three Months Ended March 31, 2007 and the Year Ended December 31, 2006 10 Notes to Condensed Consolidated Financial Statements as of March 31, 2007 11 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 2 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 SIGNATURES 27 EXHIBIT INDEX 28 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELMAR CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) March 31, 2007 December 31, 2006 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 1,952,453,268 $ 2,028,836,630 Investment in Partnership Preference Units 45,253,767 32,479,513 Investment in Real Estate Joint Venture 83,314,621 81,314,079 Investment in Wholly Owned Property 293,000,000 330,000,000 Affiliated investment 2,418,197 1,808,885 Total investments $ 2,376,439,853 $ 2,474,439,107 Cash 432,227 417,189 Distributions and interest receivable 125 156 Interest receivable from affiliated investment 14,844 12,088 Swap interest receivable 63,993 54,947 Open interest rate swap agreements, at value 7,865,430 9,942,569 Other assets 1,081,039 1,081,039 Total assets $ 2,385,897,511 $ 2,485,947,095 Liabilities: Loan payable  Credit Facility $ 341,000,000 $ 309,000,000 Mortgage note payable 215,058,141 216,358,763 Payable for Fund Shares redeemed 4,030,875 1,947,608 Payable to affiliate for investment advisory and administrative fees 447,159 432,133 Payable to affiliate for distribution and servicing fees 602,015 595,385 Other accrued expenses: Interest expense 1,095,011 1,018,187 Other expenses and liabilities 223,307 364,426 Minority interest in subsidiary 210,000 210,000 Total liabilities $ 562,666,508 $ 529,926,502 Net assets $ 1,823,231,003 $ 1,956,020,593 Shareholders Capital $ 1,823,231,003 $ 1,956,020,593 Shares outstanding (unlimited number of shares authorized) 16,961,574 17,639,300 Net asset value and redemption price per share $ 107.49 $ 110.89 See notes to unaudited condensed consolidated financial statements 4 BELMAR CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $27,936 and $50,424, respectively) $ 9,583,549 $ 8,167,033 Interest allocated from Belvedere Company 50,532 5,715 Security lending income allocated from Belvedere Company, net 8,764 6,909 Expenses allocated from Belvedere Company (3,010,832) (2,912,064) Net investment income allocated from Belvedere Company $ 6,632,013 $ 5,267,593 Rental income from Wholly Owned Property 4,540,258 4,540,258 Net investment income from Real Estate Joint Venture 1,066,167 1,348,564 Distributions from Partnership Preference Units 669,656 423,563 Interest 1,103 103,545 Interest allocated from affiliated investment 48,890 - Expenses allocated from affiliated investment (4,685) - Total investment income $12,953,402 $11,683,523 Expenses: Investment advisory and administrative fees $ 1,838,593 $ 1,748,313 Distribution and servicing fees 929,813 886,061 Interest expense on Credit Facility 4,573,627 3,586,975 Interest expense on mortgage note 3,235,084 3,308,287 Miscellaneous 126,450 137,026 Total expenses $10,703,567 $ 9,666,662 Deduct  Reduction of investment advisory and administrative fees 484,776 466,303 Net expenses $10,218,791 $ 9,200,359 Net investment income $ 2,734,611 $ 2,483,164 (1) See Note 9. See notes to unaudited condensed consolidated financial statements 5 BELMAR CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions and foreign currency transactions allocated from Belvedere Company (identified cost basis) $ 16,654,048 $ 15,371,641 Investment transactions in Partnership Preference Units (identified cost basis) 8,679 149,261 Interest rate swap agreements 967,662 242,355 Net realized gain $ 17,630,389 $ 15,763,257 Change in unrealized appreciation (depreciation)  Investments and foreign currency allocated from Belvedere Company (identified cost basis) $(20,721,484) $ 62,628,434 Investments in Partnership Preference Units (identified cost basis) 56,344 (1,111,476) Investment in Real Estate Joint Venture 1,238,312 2,076,146 Investment in Wholly Owned Property (37,000,000) - Interest rate swap agreements (2,077,139) 3,846,840 Net change in unrealized appreciation (depreciation) $(58,503,967) $ 67,439,944 Net realized and unrealized gain (loss) $(40,873,578) $ 83,203,201 Net increase (decrease) in net assets from operations $(38,138,967) $ 85,686,365 See Note 9. Amounts represent net interest earned in connection with interest rate swap agreement (Note 7). See notes to unaudited condensed consolidated financial statements 6 BELMAR CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Ended Year Ended March 31, 2007 December 31, 2006 Increase (Decrease) in Net Assets: From operations  Net investment income $ 2,734,611 $ 9,671,155 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements 17,630,389 64,745,627 Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (58,503,967) 217,467,992 Net increase (decrease) in net assets from operations $ (38,138,967) $ 291,884,774 Transactions in Fund Shares  Net asset value of Fund Shares issued to Shareholders in payment of distributions declared $ 8,735,995 $ 5,500,364 Net asset value of Fund Shares redeemed (81,382,567) (203,520,239) Net decrease in net assets from Fund Share transactions $ (72,646,572) $ (198,019,875) Distributions  Distributions to Shareholders $ (22,004,051) $ (14,213,425) Total distributions $ (22,004,051) $ (14,213,425) Net increase (decrease) in net assets $(132,789,590) $ 79,651,474 Net assets: At beginning of period $1,956,020,593 $ 1,876,369,119 At end of period $1,823,231,003 $ 1,956,020,593 See notes to unaudited condensed consolidated financial statements 7 BELMAR CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Cash Flows From Operating Activities  Net increase (decrease) in net assets from operations $ (38,138,967) $ 85,686,365 Adjustments to reconcile net increase (decrease) in net assets from operations to net cash flows provided by (used in) operating activities  Net investment income allocated from Belvedere Company (6,632,013) (5,267,593) Net investment income from Real Estate Joint Venture (1,066,167) (1,348,564) Distributions of earnings from Real Estate Joint Venture 303,937 1,461,018 Increase in short-term investments - (1,026,362) Increase in affliliated investment (609,312) - Decrease in distributions and interest receivable 31 98 Increase in interest receivable from affiliated investment (2,756) - Increase in interest receivable for open swap agreements (9,046) (82,640) Decrease in other assets - 560 Increase (decrease) in payable to affiliate for investment advisory and administrative fees 15,026 (3,365) Increase (decrease) in payable to affiliate for distribution and servicing fees 6,630 (9,012) Increase (decrease) in accrued interest and other accrued expenses and liabilities (64,295) 36,343 Purchases of Partnership Preference Units (12,877,981) - Proceeds from sales of Partnership Preference Units 168,750 20,626,754 Net interest earned on interest rate swap agreements 967,662 242,355 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements (17,630,389) (15,763,257) Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 58,503,967 (67,439,944) Net cash flows provided by (used in) operating activities $ (17,064,923) $ 17,112,756 Cash Flows From Financing Activities  Proceeds from Credit Facility $ 32,000,000 $ - Repayments of Credit Facility - (7,000,000) Repayments of mortgage note (1,300,622) (1,227,674) Payments for Fund Shares redeemed (351,361) (359,243) Distributions paid to Shareholders (13,268,056) (8,713,061) Net cash flows provided by (used in) financing activities $ 17,079,961 $(17,299,978) Net increase (decrease) in cash $15,038 $ (187,222) Cash at beginning of period $ 417,189 $ 635,771 Cash at end of period $ 432,227 $ 448,549 See notes to unaudited condensed consolidated financial statements 8 BELMAR CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 4,492,251 $ 3,506,469 Interest paid on mortgage note $ 3,239,637 $3,312,584 Interest received on swap agreements, net $(958,616) $ (159,715) Reinvestment of distributions paid to Shareholders $ 8,735,995 $ 5,500,364 Market value of securities distributed in payment of redemptions $ 78,947,939 $ 84,227,664 (1) See Note 9. See notes to unaudited condensed consolidated financial statements 9 BELMAR CAPITAL FUND LLC Condensed Consolidated Financial Statements (Continued) Financial Highlights (Unaudited) Three Months Ended Year Ended March 31, 2007 December 31, 2006 Net asset value  Beginning of period $ 110.890 $95.660 Income (loss) from operations Net investment income $ 0.156 $ 0.524 Net realized and unrealized gain (loss) (2.306) 15.446 Total income (loss) from operations $ (2.150) $ 15.970 Distributions Distributions to Shareholders $(1.250) $(0.740) Total distributions $ (1.250) $ (0.740) Net asset value  End of period Total Return (1.97)% 16.82% Ratios as a percentage of average net assets Expenses of Wholly Owned Property 0.68% 0.72% Belmar Capital Fund LLC Expenses Interest and other borrowing costs 0.96% 0.88% Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.13% 1.13% Total expenses 2.77% 2.73% Net investment income 0.57% 0.52% Ratios as percentage of average gross assets Expenses of Wholly Owned Property 0.49% 0.52% Belmar Capital Fund LLC Expenses Interest and other borrowing costs 0.69% 0.63% Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.83% 0.82% Total expenses 2.01% 1.97% Net investment income 0.41% 0.38% Supplemental Data Net assets, end of period (000s omitted) $ 1,823,231 $ 1,956,021 Portfolio turnover of Tax-Managed Growth Portfolio 0% 1% Calculated using average shares outstanding. Returns are calculated by determining the percentage change in net asset value with all distributions reinvested. Not annualized. Represents expenses incurred by Belmar Realty Corporation's (Belmar Realty) Wholly Owned Property. Includes the expenses of Belmar Capital Fund LLC (Belmar Capital) and Belmar Realty. Does not include expenses of Belmar Realty's Wholly Owned Property. Ratio does not include net interest earned in connection with interest rate swap agreements. Had such amounts been included, ratios would have been higher or lower. Includes Belmar Capitals share of Belvedere Capital Fund Company LLC's (Belvedere Company) allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio and Cash Management Portfolio Average gross assets means the average daily amount of the value of all assets of Belmar Capital (including Belmar Capital's interest in Belvedere Company and Belmar Capital's ratable share of the assets of its direct and indirect subsidiaries, Real Estate Joint Ventures and co-owned real property investments, if any), without reduction by any liabilities. Annualized. Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The total turnover rate of Tax-Managed Growth Portfolio including in-kind contributions and distributions was 0% and 7% for the three months ended March 31, 2007 and the year ended December 31, 2006, Amounts to less than 1%. See notes to unaudited condensed consolidated financial statements 10 BELMAR CAPITAL FUND LLC as of March 31, 2007 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belmar Capital Fund LLC (Belmar Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the financial statements and the notes thereto included in the Funds latest annual report on Form 10-K. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2006 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2006 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No. 115. SFAS No. 159 permits entities to elect to measure certain financial assets and liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected will be reported in earnings at each subsequent reporting date. SFAS No. 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007. Management is currently evaluating the impact the adoption of SFAS No. 159 will have on the Funds financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles and expands disclosure about fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. Management is currently evaluating the impact the adoption of SFAS No. 157 will have on the Funds financial statement disclosures. In June 2006, the FASB issued FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes  an interpretation of SFAS No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with SFAS No. 109, Accounting for Income Taxes. FIN 48 is effective during the first required financial reporting period for fiscal years beginning after December 15, 2006. 11 Management adopted the provisions of FIN 48 on March 30, 2007, as required. The adoption of FIN 48 did not have a material effect on the net asset value, financial condition or results of operations of the Fund. In accordance with the requirements of FIN 48, the Fund evaluated all tax years still subject to potential audit under state and federal income tax law in reaching its accounting conclusions. The Funds policy is to recognize interest expense and penalties related to uncertain tax positions, if any, as tax expense when incurred, which is included in miscellaneous expenses on the consolidated financial statements. The Fund is a partnership and does not incur income tax liability, and the shareholders and partners thereof are individually responsible for taxes on items of partnership income, gain, loss and deduction. The controlled subsidiary of the Fund has qualified and intends to qualify as a real estate investment trust (REIT) and intends to distribute at least 100% of its taxable income to the Fund. As a result of its REIT status, the Funds controlled subsidiary is able to claim a dividends paid deduction on its tax return to deduct the full amount of common and preferred dividends paid to stockholders when computing its annual federal taxable income, which results in the controlled subsidiarys taxable income being passed through to the Fund. 3 Estate Freeze Shareholders in Belmar Capital are entitled to restructure their Fund Shares under what is termed an Estate Freeze Election. Under this election, Fund Shares are divided into Preferred Shares and Common Shares. Preferred Shares have a preferential right over the corresponding Common Shares equal to (i) 95% of the original capital contribution made in respect of the undivided Shares from which the Preferred Shares and Common Shares were derived, plus (ii) an annuity priority return equal to 8.5% of the Preferred Shares preferential interest in the original capital contribution of the undivided Fund Shares. The associated Common Shares are entitled to the remaining 5% of the original capital contribution in respect of the undivided Shares, plus any returns thereon in excess of the fixed annual priority of the Preferred Shares. The existence of restructured Fund Shares does not adversely affect Shareholders who do not make an election nor do the restructured Fund Shares have preferential rights to Fund Shares that have not been restructured. Shareholders who divide Fund Shares under this election sacrifice certain rights and privileges that they would otherwise have with respect to the Fund Shares so divided, including redemption rights and voting and consent rights. Upon the twentieth anniversary of the issuance of the associated undivided Fund Shares to the original holders thereof, Preferred and Common Shares will automatically convert into full and fractional undivided Fund Shares. The allocation of Belmar Capitals net asset value per Share of $107.49 and $110.89 as of March 31, 2007 and December 31, 2006, respectively, between Preferred and Common Shares that have been restructured is as follows: Per Share Value at March 31, 2007 December 31, 2006 Date of Contribution Preferred Shares Common Shares Preferred Shares Common Shares March 17, 2000 $102.49 $5.00 $105.89 $5.00 May 16, 2000 $102.50 $4.99 $105.90 $4.99 July 19, 2000 $102.32 $5.17 $105.72 $5.17 4 Investment Transactions 12 The following table summarizes the Funds investment transactions, other than short-term obligations, for the three months ended March 31, 2007 and 2006: Three Months Ended Investment Transactions March 31, 2007 March 31, 2006 Decreases in investment in Belvedere Company $ 78,947,939 $ 84,227,664 Purchases of Partnership Preference Units $ 12,877,981 $ - Sales of Partnership Preference Units $ 168,750 $ 20,626,754 (1) Purchases of Partnership Preference Units for the three months ended March 31, 2007 represent Partnership Preference Units purchased from real estate investment affiliates of other investment funds advised by Boston Management and Research (Boston Management). (2) Sales of Partnership Preference Units for the three months ended March 31, 2007 and 2006 represent Partnership Preference Units sold to real estate investment affiliates of other investment funds advised by Boston Management for which a net gain of $8,679 and $149,261 was recognized, respectively. 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in Tax-Managed Growth Portfolio (the Portfolio) through Belvedere Capital Fund Company LLC (Belvedere Company) for the three months ended March 31, 2007 and 2006, including allocations of income, expenses and net realized and unrealized gains (losses) for the respective periods then ended: Three Months Ended March 31, 2007 March 31, 2006 Belvedere Companys interest in the Portfolio $ 14,582,219,042 $ 13,881,079,382 The Funds investment in Belvedere Company $ 1,952,453,268 $ 1,981,417,149 Income allocated to Belvedere Company from the Portfolio $70,744,130 $ 56,325,424 Income allocated to the Fund from Belvedere Company $ 9,642,845 $ 8,179,657 Expenses allocated to Belvedere Company from the Portfolio $ 16,470,855 $ 14,901,069 Expenses allocated to the Fund from Belvedere Company $ 3,010,832 $ 2,912,064 Net realized gain from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 122,914,854 $ 105,065,849 Net realized gain from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $ 16,654,048 $15,371,641 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ (150,839,988) $ 425,670,187 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $(20,721,484) $ 62,628,434 (1) As of March 31, 2007 and 2006, the value of Belvedere Companys interest in the Portfolio represents 73.3% and 71.4% of the Portfolios net assets, respectively. (2) As of March 31, 2007 and 2006, the Funds investment in Belvedere Company represents 13.4% and 14.3% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company include: 13 Three Months Ended March 31, 2007 March 31, 2006 Expenses allocated from the Portfolio $ 2,245,187 $ 2,164,296 Servicing fees $ 749,421 $ 730,509 Operating expenses $ 16,224 $ 17,259 A summary of the Portfolios Statement of Assets and Liabilities at March 31, 2007, December 31, 2006 and March 31, 2006 and its operations for the three months ended March 31, 2007, for the year ended December 31, 2006 and for the three months ended March 31, 2006 follows: March 31, 2007 December 31, 2006 March 31, 2006 Investments, at value $19,937,460,086 $20,355,992,040 $19,489,204,023 Other assets 37,893,469 39,293,430 82,793,817 Total assets $19,975,353,555 $20,395,285,470 $19,571,997,840 Collateral for securities loaned $73,078,289 $ $ 96,708,244 - Demand note payable - - 16,300,000 Management fee payable 7,081,409 7,278,009 6,942,089 Other liabilities 702,785 715,214 320,675 Total liabilities $80,862,483 $7,993,223 $120,271,008 Net assets $19,894,491,072 $20,387,292,247 $19,451,726,832 Dividends and interest $96,544,634 $355,816,931 $79,789,760 Investment adviser fee $21,767,375 $83,323,602 $20,700,926 Other expenses 714,355 2,966,211 370,255 Total expense reductions (89) (99) - Net expenses $22,481,641 $86,289,714 $21,071,181 Net investment income $74,062,993 $269,527,217 $58,718,579 Net realized gain from investment transactions and foreign currency transactions 189,585,596 644,738,498 444,361,395 Net change in unrealized appreciation (depreciation) of investments and foreign currency (228,797,508) 1,577,971,043 563,623,384 Net increase in net assets from operations $34,851,081 $2,492,236,758 $1,066,703,358 6 Investment in Real Estate Joint Venture At March 31, 2007 and December 31, 2006, Belmar Realty Corporation (Belmar Realty) held an investment in one real estate joint venture (Real Estate Joint Venture), Brazos Property Trust (Brazos). Belmar Realty held a majority economic interest of 81.4% and 80.7% in Brazos as of March 31, 2007 and December 31, 2006, respectively. Brazos owns industrial distribution properties. Condensed summary financial data of the Real Estate Joint Venture is presented below. The investment in real estate is presented at estimated fair value. 14 March 31, 2007 December 31, 2006 Assets: Investment in real estate $ 330,289,600 $ 330,375,453 Other assets 5,847,681 5,715,014 Total assets $ 336,137,281 $ 336,090,467 Liabilities and Shareholders Equity: Mortgage notes payable $ 228,911,169 $ 228,964,534 Other liabilities 4,633,998 6,124,993 Total liabilities $ 233,545,167 $ 235,089,527 Shareholders equity $ 102,592,114 $ 101,000,940 Total liabilities and shareholders equity $ 336,137,281 $ 336,090,467 (1) The estimated fair value of the mortgage notes payable is approximately $229,200,000 and $227,400,000 as of March 31, 2007 and December 31, 2006, respectively. The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty unless the rental property financed by the mortgage notes payable is sold. Management generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related rental property prior to the maturity date. The fair value of the mortgage notes is based on estimates using discounted cash flow analysis and currently prevailing interest rates. Three Months Ended March 31, 2007 March 31, 2006 Revenues $ 6,741,133 $ 6,748,082 Expenses 5,431,346 5,083,188 Income before unrealized $ $ 1,664,894 appreciation (depreciation) 1,309,787 Change in net unrealized appreciation 2,619,602 (depreciation) 585,323 Net income $ 1,895,110 $ 4,284,496 7 Interest Rate Swap Agreements Belmar Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on Belmar Capitals net asset value. Under such agreements, Belmar Capital has agreed to make periodic payments at fixed rates in exchange for payments at floating rates. The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. Interest rate swap agreements in place at March 31, 2007 and December 31, 2006 are listed below. 15 Notional Initial Amount Optional Final Unrealized Appreciation at Effective (000 s Fixed Floating Termination Termination March 31 December 31, Date omitted) Rate Rate Date Date 2007 2006 10/03 $ 55,831 4.875 % LIBOR + 0.20% 4/04 6/10 $ 729,017 $ 977,478 10/03 43,010 4.755 % LIBOR +0.20% 7/04 6/10 670,309 874,977 10/03 56,978 4.695 % LIBOR + 0.20% 9/04 6/10 964,411 1,245,647 10/03 64,418 4.565 % LIBOR + 0.20% 3/05 6/10 1,267,308 1,608,054 10/03 110,068 3.973 % LIBOR + 0.20% - 6/10 3,504,916 4,251,661 02/04 58,363 4.90 % LIBOR + 0.20% 8/04 6/10 729,469 984,752 $ 7,865,430 $ 9,942,569 8 Segment Information Belmar Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds revenue includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belmar Capital invests in real estate assets through its subsidiary, Belmar Realty. Belmar Realty invests directly and indirectly in Partnership Preference Units, an investment in a Real Estate Joint Venture (Note 6) and interests in leasehold improvements (Wholly Owned Property) through its subsidiary, Bel Stamford Investors LLC. The Funds revenues from the real estate assets primarily consist of rental income from Wholly Owned Property, net investment income from the Real Estate Joint Venture and distribution income from Partnership Preference Units. Belmar Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily consist of net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment. The accounting policies of the reportable segments are the same as those for Belmar Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: Three Months Ended March 31, 2007 March 31, 2006 Investment income The Portfolio* $ 6,632,013 $ 5,267,593 Real Estate 6,276,081 6,312,385 Unallocated 45,308 103,545 Total investment income $ 12,953,402 $ 11,683,523 16 Three Months Ended March 31, 2007 March 31, 2006 Net increase (decrease) in net assets from operations The Portfolio* $ 1,022,074 $ 81,824,126 Real Estate (36,825,913 ) 5,585,493 Unallocated (2,335,128 ) (1,723,254 ) Net increase (decrease) in net assets from operations $ ) $ March 31, 2007 December 31, 2006 Net assets The Portfolio* $ 1,862,208,542 $ 1,940,681,178 Real Estate 59,063,202 95,939,222 Unallocated (98,040,741 ) (80,599,807 ) Net Assets $ $ * Belmar Capital invests indirectly in the Portfolio through Belvedere Company. Unallocated amounts pertain to the overall operation of Belmar Capital and do not pertain to either segment. Included in this amount are servicing fees and unallocated Credit Facility interest expense as follows: Three Months Ended March 31, 2007 March 31, 2006 Distribution and servicing fees $ 929,813 $ 886,061 Credit Facility interest expense $ 1,372,088 $ 860,874 Amount includes unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of March 31, 2007 and December 31, 2006, such borrowings totaled $100,076,345 and $81,905,090, respectively. Unallocated assets represent direct cash and short-term investments held by the Fund including the Funds investment in Cash Management Portfolio. As of March 31, 2007 and December 31, 2006, such amounts totaled $2,863,265 and $2,232,815, respectively. 9 Restatement In prior years condensed consolidated financial statements, Belmar Capital had consolidated Real Estate Joint Ventures in which Belmar Realty held a majority economic interest. After the issuance of the March 31, 2006 condensed consolidated financial statements, but prior to the issuance of its December 31, 2006 financial statements, Belmar Capital determined that such investments should not have been consolidated because Belmar Realty did not have voting rights sufficient to control significant decisions relating to the Real Estate Joint Ventures without the consent of the Real Estate Joint Venture partner and therefore the Real Estate Joint Venture investments should have been accounted for using the equity method. Accordingly, the Fund has restated its interim condensed consolidated statement of operations and condensed consolidated statement of cash flows for the quarter ended March 31, 2006 to conform to the accounting treatment used at December 31, 2006. 17 The effect of deconsolidation on the Funds financial statements is to eliminate the presentation of the minority shareholders interest in the Real Estate Joint Venture investment and to present the Funds net investment in the Real Estate Joint Venture using the equity method. Using the equity method, the Fund reports its share of the current periods Real Estate Joint Venture net investment income, realized gains (losses), if any, and unrealized appreciation (depreciation) in the condensed consolidated statement of operations. Additionally, certain amounts in the March 31, 2006 condensed consolidated financial statements were also restated to correct the allocation of realized gain (loss) from Belvedere Company. This change resulted in a decrease to net realized gain (loss) and an increase in the net change in unrealized appreciation (depreciation) within the interim condensed consolidated statement of operations and condensed consolidated statement of cash flows for the quarter ended March 31, 2006. The restatement of March 31, 2006 balances has had no effect on the Funds previously stated net asset value per share, net assets, net investment income, net increase in net assets from operations or total return. Amounts restated in the Funds previously reported condensed consolidated financial statements for the quarter ended March 31, 2006 are as follows: Three Months Ended March 31, 2006 Condensed Consolidated Statement of Operations (Unaudited) Previously Reported Restated Rental income $ 11,188,651 $ 4,540,258 Net investment income from Real Estate Joint Ventures  1,348,564 Interest 203,234 103,545 Total investment income $ $ Property management and administrative fees $ 282,725 $  Interest expense on mortgage notes 6,464,135 3,308,287 Property and maintenance expenses 703,893  Property taxes and insurance 878,710  Miscellaneous 199,038 137,026 Total expenses $ $ Net expenses $ $ Net investment income before minority interest in net income of controlled subsidiary $ 2,799,494 $  Minority interests in net income of controlled subsidiary (316,330 )  Net realized gain (loss) Investment transactions, securities sold short and foreign currency transactions allocated from Belvedere Company (identified cost basis) $ 17,294,374 $ 15,371,641 Net realized gain $ $ Change in unrealized appreciation (depreciation) Investments, securities sold short and foreign currency allocated from Belvedere Company (identified cost basis) $ 60,705,701 $ 62,628,434 Net change in unrealized appreciation (depreciation) $ $ 18 Three Months Ended March 31, 2006 Condensed Consolidated Statement of Operations (Unaudited) Previously Reported Restated Net investment income from Real Estate Joint Ventures $  $ (1,348,564 ) Distributions of earnings from Real Estate Joint Ventures  1,461,018 Decrease in other assets 1,515,458 560 Increase (decrease) in security deposits, accrued interest and accrued other expenses and liabilities (474,892 ) 36,343 Decrease in accrued property taxes (307,428 )  Improvements to rental property (1,554,138 )  Minority interest in net income of controlled subsidiary 316,330  Net realized gain from investment transactions, securities sold short, foreign currency transactions and interest rate swap agreements (17,685,990 ) (15,763,257 ) Net change in unrealized (appreciation) depreciation of investments, securities sold short, foreign currency and interest rate swap agreements (65,517,211 ) (67,439,944 ) Net cash flows provided by operating activities $ $ Repayments of mortgage note (1,277,794 ) (1,227,674 ) Net cash flows used in financing activities $ ) $ ) Net decrease in cash $ ) $ ) Cash at beginning of period $ $ Cash at end of period $ $ Supplemental Disclosure and Non-cash Operating and Financing Activities Interest paid on mortgage notes $ 6,437,642 $ 3,312,584 19 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the 1934 Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belmar Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates. The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1 above. The MD&A gives effect to the restatement for the three months ended March 31, 2006 as discussed in Note 9 to the condensed consolidated financial statements. MD&A for the Quarter Ended March 31, 2007 Compared to the Quarter Ended March 31, 2006. Performance of the Fund. (1) The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance), as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest ra
